DETAILED ACTION
This is a final action in response to Remarks filed on 02/25/2022.
Claims 4, 11, and 18 were cancelled in the amendments filed on 02/25/2022.
Claims 1-3, 5-10, 12-17, and 19-20 are pending and are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2022 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-10, 12-17, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/e TD-info-l.jsp.

Claims 1-3, 5-10, 12-17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent 10397292 and claims 1-17 of US Patent 10917449. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards the same subject matter and incorporate the same limitations.
The subject matter claimed in the instant application is fully disclosed in the referenced patent. For example, both the instant application and the referenced patents relate to a method, system, and medium for delivery of content, and more particularly, systems for controlling delivery of content that are capable of satisfying the bandwidth and latency requirements of live content streaming while still being suitable for steaming non-live content.

Therefore, the instant application and the referenced patents are not patentably distinct. The claim comparison of the instant application and the referenced patents is illustrated in the following table below. The table contains the independent claims and three dependent claims to show support of arguments.
Instant Application (17142122)
Referenced Patent (10917449)
Referenced Patent (10397292)
1. A system for delivery of content, the system comprising: processing circuitry configured to: receive a request to stream the content, the request being received from a user equipment device; determine a first location of the user equipment device; determine a count of user equipment devices that are located at the first location and are currently streaming the content; determine whether the count meets a threshold; responsive to determining that the count meets the threshold, add a first content delivery network to a pool of one or more content delivery networks that are used to stream the content; and provide an encoder with an identifier of the first content delivery network, the encoder being configured to encode the content to produce encoded content and disseminate the encoded content among content delivery networks in the pool. Claims 8 and 15.
21. A system for live streaming content, the system comprising:
an architecture comprising a hardware media encoder, a media content source, a hardware media server, and a plurality of user equipment devices connected via a communications network;
wherein the media content source is configured to store different types of content in a location remote from any of the plurality of user equipment devices, wherein the plurality of user equipment devices comprises at least one or more of a personal computer, a tablet computer, a mobile telephone, or a portable media player; wherein the hardware media encoder is configured for real-time encoding and uploading a live content stream of a live event to a pool of content delivery networks for use in distributing the live content stream to the plurality of user equipment devices, wherein the pool of content delivery networks utilizes communication paths to stream the live content stream to the plurality of user equipment devices; the hardware media server is configured to: maintain the pool of content delivery networks for use in distributing the live content stream, wherein each content delivery network of the pool of content delivery networks comprises load balancing servers, gateways, and storage servers connected via the communications network; receive a request to stream the live content 


24. The system of claim 21, wherein the hardware media server is further configured to maintain records relating to the geographic distribution of user equipment devices that are currently streaming the live content stream.
5. The system of claim 1, wherein the management server is further configured to maintain records relating to the geographic distribution of user equipment devices that are currently streaming content.
6. The system of claim 1, wherein the first content delivery network is selected from a plurality of available content delivery networks based on a quality of service metric corresponding to the first content delivery network.
22. The system of claim 21, wherein the additional content delivery network includes a first plurality of computing devices that are part of a first data center, wherein the pool of content delivery networks includes a second plurality of computing devices that are part of a second data center; and the second data center is different from the first data center.
2. The system of claim 1, wherein the predetermined condition further comprises whether a plurality of quality of service metric values satisfy certain thresholds.
7. The system of claim 1, wherein the first content delivery network is selected from a plurality of available content delivery networks based on a price corresponding to the first content delivery network.
27. The system of claim 21, wherein the plurality of factors further includes a price per unit of bandwidth associated with the additional content delivery network.
6. The system of claim 1, wherein the plurality of factors further includes a price per unit of bandwidth associated with the additional content delivery network.


Claim Interpretation
Regarding claim 1, this claim recites a system comprising processing circuitry. The original specification at ¶0102 discloses circuitry as: processing circuitry 306 can be circuitry that includes one or more microprocessors, microcontrollers, digital signal processors, programmable logic devices, field-programmable gate arrays (FPGAs), application-specific integrated circuits (ASICs), hardware processors, etc., and may include a multi-core processor (e.g., dual-core, quad-core, hexa-core, or any suitable number of cores) or a supercomputer, in some embodiments.
Based on broadest reasonable interpretation, the “system” may include computer programs or software. However, the claim seems to recite some type of hardware which is described as circuitry. Examiner recommends adding some hardware structure to the claim to further convey that the system is not directed toward software per se and that the circuitry is in fact a hardware component and not a software component.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (20110016225) in view of Kotecha et al. (20130301424) in view of Ma et al. (20120240176) in view of Dazzi et al. (20110191439) in view of Joe et al. (20140164584).

Regarding claim 1, Park teaches a system for delivery of content, the system comprising: 
processing circuitry configured to: receive a request to stream the content, the request being received from a user equipment device [Park ¶0029: the content player sends a stream request for a specific file]; and
determine a first location of the user equipment device [Park ¶0021, ¶0026, and ¶0030: the content player may have a geographic location that is associated with the plurality of CDNs and/or content players]; 
However, Park does not explicitly teach determine a count of user equipment devices that are located at the first location and are currently streaming the content; determine whether the count meets a threshold; responsive to determining that the count meets the threshold, add a first content delivery network to a pool of one or more content delivery networks that are used to stream the content; and provide an encoder with an identifier of the first content delivery network, the encoder being configured to encode the content to produce encoded content and disseminate the encoded content among content delivery networks in the pool.
Kotecha teaches determine a count of user equipment devices that are located at the first location and are currently streaming the content [Kotecha ¶0056-¶0057, ¶0074, ¶0076, and figure 7: an associated condition includes determining whether a quantity of user devices within a geographic area that are receiving streamed multicast content is greater than a threshold]; and
determine whether the count meets a threshold [Kotecha ¶0056-¶0057 and ¶0076-¶0078: when the condition/count meets/exceeds threshold, the feedback device provides an instruction to adjust a streaming parameter such as increasing FEC overhead, changing an MCS value, and/or modifying transmission parameters].
Therefore, it would have been obvious to a person of ordinary skilled in the art at the time of the invention was made to modify the teachings of Park with the teachings of Kotecha in order to incorporate determine a count of user equipment devices that are located at the first location and are currently streaming the content; determine whether the count meets a threshold.

However, Park-Kotecha does not explicitly teach responsive to determining that the count meets the threshold, add a first content delivery network to a pool of one or more content delivery networks that are used to stream the content; and provide an encoder with an identifier of the first content delivery network, the encoder being configured to encode the content to produce encoded content and disseminate the encoded content among content delivery networks in the pool.
Ma teaches responsive to determining that the count meets the threshold, add a first content delivery network to a pool of one or more content delivery networks that are used to stream the content [Ma ¶0022: an additional CDN may be selected and added to the plurality of CDNs based on factors resulting in the streaming condition being meet];
Therefore, it would have been obvious to a person of ordinary skilled in the art at the time of the invention was made to modify the teachings of Park-Kotecha with the teachings of Ma in order to incorporate responsive to determining that the count meets the threshold, add a first content delivery network to a pool of one or more content delivery networks that are used to stream the content.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides additional CDNS for increasing geographic footprint and/or increasing raw delivery capacity (i.e., bandwidth) as explained in ¶0022 of Ma.
However, Park-Kotecha-Ma does not explicitly teach provide an encoder with an identifier of the first content delivery network, the encoder being configured to encode the content to produce encoded content and disseminate the encoded content among content delivery networks in the pool.
Dazzi teaches the encoder being configured to encode the content to produce encoded content and disseminate the encoded content among content delivery networks in the pool [Dazzi ¶0027, ¶0029, ¶0036-¶0037, and ¶0047-¶0048: the media ingestion system includes encoding modules that encodes media content and replicates the content for delivery to multiple volumes of different content delivery networks].

A person of ordinary skilled in the art would have been motivated to make such modification because the addition of the media ingestion system would allow optimal organization and faster streaming of media content as well as a wider availability to end users as explained in ¶0015 of Dazzi.
However, Park-Kotecha-Ma-Dazzi does not explicitly teach provide an encoder with an identifier of the first content delivery network.
Joe teaches provide the device/system with an identifier of the first content delivery network [Joe abstract, ¶0070, and ¶0083: the device/system is provided with an identifier of the CDN in which helps to identify a CDN by an IP address, URI, a URL, etc.].
Therefore, it would have been obvious to a person of ordinary skilled in the art at the time of the invention was made to modify the teachings of Park-Kotecha-Ma-Dazzi with the teachings of Joe in order to incorporate provide an encoder with an identifier of the first content delivery network.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a list of ranked CDNs that may provide the optimum delivery of a content item (the fastest download time) as explained in ¶0022 of Joe.
NOTE: the combination of Dazzi with Joe would be able to provide the media ingestion system (encoder) with a ranked list of CDNs represented by an identifier for identifying the best/optimal CDN for delivery of requested content.

Claims 2-3, 5, 9-10, 12, 16-17, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (20110016225) in view of Kotecha et al. (20130301424) in view of Ma et al. (20120240176) in view of Dazzi et al. (20110191439) in view of Joe et al. (20140164584) in view of Davis et al. (20070271385).

Regarding claim 2, Park-Kotecha-Ma teaches the system of claim 1.

Davis teaches wherein the first content delivery network includes a first plurality of computing devices that are part of a first data center [Davis ¶0028, ¶0030, ¶0032, ¶0039, and ¶0051: the first CDN has a set of servers as a group or region that are part of a data center 1], 
Therefore, it would have been obvious to a person of ordinary skilled in the art at the time of the invention was made to modify the teachings of Park-Kotecha-Ma with the teachings of Davis in order to incorporate wherein the first content delivery network includes a first plurality of computing devices that are part of a first data center.
A person of ordinary skilled in the art would have been motivated to make such modification because the invention would enable an end user to obtain access to contents on different servers while preserving a session state as explained in ¶0013 of Davis.

Regarding claims 9 and 16, these claims do not teach or further define over the limitations in claim 2. Therefore, claims 9 and 16 are rejected for the same reasons as set forth in claim 2.

Regarding claim 3, Park-Kotecha-Ma-Davis teaches the system of claim 2.
Davis further teaches wherein: the pool includes a second content delivery network; the second content delivery network includes a second plurality of computing devices that are part of a second data center [Davis ¶0028, ¶0030, ¶0032, ¶0039, and ¶0051: the second CDN has a set of servers as a group or region that are part of a data center 2]; and 
the second data center is different from the first data center [Davis ¶0045, ¶0051, and figure 5: CDN region 500 includes data center 1 and CDN region 502 includes data center 2]. The same rationale applies as in claim 2.

Regarding claims 10 and 17, these claims do not teach or further define over the limitations in claim 3. Therefore, claims 10 and 17 are rejected for the same reasons as set forth in claim 3.

Regarding claim 5, Park-Kotecha-Ma teaches the system of claim 1.
However, Park-Kotecha-Ma does not explicitly teach wherein determining the first location of the user equipment device includes retrieving at least a portion of a Domain Name Service (DNS) record corresponding to the user equipment device, the portion being indicative of at least one of a network or a network domain the user equipment device is part of.
Davis teaches wherein determining the first location of the user equipment device includes retrieving at least a portion of a Domain Name Service (DNS) record corresponding to the user equipment device, the portion being indicative of at least one of a network or a network domain the user equipment device is part of [Davis ¶0029 and ¶0051: a location of the user device is determined by the customer’s DNS system and DNS information].
Therefore, it would have been obvious to a person of ordinary skilled in the art at the time of the invention was made to modify the teachings of Park-Kotecha-Ma with the teachings of Davis in order to incorporate wherein determining the first location of the user equipment device includes retrieving at least a portion of a Domain Name Service (DNS) record corresponding to the user equipment device, the portion being indicative of at least one of a network or a network domain the user equipment device is part of. 
A person of ordinary skilled in the art would have been motivated to make such modification because it would identify a location of the user device and identify the best server within the best region as explained in ¶0029 of Davis.

Regarding claims 12 and 19, these claims do not teach or further define over the limitations in claim 5. Therefore, claims 12 and 19 are rejected for the same reasons as set forth in claim 5.

Claims 6-7, 13-14, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (20110016225) in view of Kotecha et al. (20130301424) in view of Ma et al. (20120240176) in view of Dazzi et al. (20110191439) in view of Joe et al. (20140164584) in view of Baumback et al. (20120166633).

Regarding claim 6, Park-Kotecha-Ma teaches the system of claim 1.
However, Park-Kotecha-Ma does not explicitly teach wherein the first content delivery network is selected from a plurality of available content delivery networks based on a quality of service metric corresponding to the first content delivery network.
Baumback teaches wherein the first content delivery network is selected from a plurality of available content delivery networks based on a quality of service metric corresponding to the first content delivery network [Baumback ¶0068-¶0069 and ¶0078: a processing device identifies one or more CDN service providers based on quality of service information such as performing metrics].
Therefore, it would have been obvious to a person of ordinary skilled in the art at the time of the invention was made to modify the teachings of Park-Kotecha-Ma with the teachings of Baumback in order to incorporate wherein the first content delivery network is selected from a plurality of available content delivery networks based on a quality of service metric corresponding to the first content delivery network.
A person of ordinary skilled in the art would have been motivated to make such modification because the quality of service information would provide vital advice such as the reliability and service level quality as explained in ¶0069 of Baumback.

Regarding claims 13 and 20, these claims do not teach or further define over the limitations in claim 6. Therefore, claims 13 and 20 are rejected for the same reasons as set forth in claim 6.

Regarding claim 7, Park-Kotecha-Ma teaches the system of claim 1.
However, Park-Kotecha-Ma does not explicitly teach wherein the first content delivery network is selected from a plurality of available content delivery networks based on a price corresponding to the first content delivery network.
Baumback wherein the first content delivery network is selected from a plurality of available content delivery networks based on a price corresponding to the first content delivery network [Baumback ¶0068-¶0069 and ¶0078: a processing device identifies one or more CDN service providers based on cost information].

A person of ordinary skilled in the art would have been motivated to make such modification because the cost information provides vital advice such as cost analysis of a specific network within a particular cost range as explained in ¶0078 of Baumback.

Regarding claim 14, this claim does not teach or further define over the limitations in claim 7. Therefore, claim 14 is rejected for the same reasons as set forth in claim 7.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watson et al., US 2014/0143431 A1: Multi-CDN digital content streaming. 
Park et al., US 2011/0225302 A1: Parallel streaming. 
Fullagar et al., US 2010/0332595 A1: Handling long-tail content in a content 	delivery network (CDN). 
Acuna et al., US 2012/0297039 A1: Automated deployment of software for 	managed hardware in a storage area network. 
Watson et al., US 2014/0143301 A1: Multi-CDN digital content streaming.
Koat et al. US 20150067715 A1: Secure event broadcasting system and method.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFTON HOUSTON/             Examiner, Art Unit 2453   



/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453